EXHIBIT 31.3 CERTIFICATION I, Ivan Trifunovich, certify that: 1. I have reviewed thisannual report on Form 10-K/A of WaferGen Bio-systems, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 27, 2012 /s/ IVAN TRIFUNOVICH Ivan Trifunovich Chief Executive Officer (principal executive officer)
